Case 2:20-cv-07298-JWH Document 28 Filed 09/07/21 Page 1 of 9 Page ID #:187




  1                                                                   cc: USBK
  2
  3                                                                           JS-6
  4
  5
  6
  7
  8                   UNITED STATES DISTRICT COURT
  9             FOR THE CENTRAL DISTRICT OF CALIFORNIA
 10
 11   IN RE CRESCENT ASSOCIATES,             Case No. 2:20-cv-07298-JWH
         LLC,
 12
                 Debtor,
 13
      EPCO CONSULTANTS, INC.,                MEMORANDUM OPINION RE
 14                                          APPEAL FROM ORDER OF THE
                 Appellant,                  BANKRUPTCY COURT
 15                                          GRANTING SUMMARY
           v.                                JUDGMENT
 16
      CRESCENT ASSOCIATES, LLC,
 17
                 Appellee.
 18
 19
20
 21
22
 23
24
 25
26
 27
 28
Case 2:20-cv-07298-JWH Document 28 Filed 09/07/21 Page 2 of 9 Page ID #:188




  1                                  I. INTRODUCTION
  2            Appellant EPCO Consultants, Inc., appeals the order of the bankruptcy
  3   court granting the motion of Debtor-Appellee Crescent Associates, LLC, for
 4    summary judgment.1 For the reasons set forth below, this Court AFFIRMS.
  5                                   II. BACKGROUND
 6             This bankruptcy appeal concerns the validity of two mechanics’ liens filed
  7   by EPCO for services that it performed in relation to the construction of two
  8   single-family homes commonly known as 3548 and 3548 1/2 Multiview Drive,
 9    Los Angeles, CA, 90068 (the “Properties”).2 On June 15, 2016, EPCO
 10   recorded the following two mechanics liens:
 11            1.     against the real property located at 3548 1/2 Multiview Drive Los
 12       Angeles, CA, 90068 (the “3548 1/2 Property”) in the total amount of
 13       $139,813.45, claimed for “labor, services, equipment or materials, consulting,
 14       engineering, land-use planning, and project management”;3 and
 15            2.     against the real property located at 3548 Multiview Drive Los
 16       Angeles, CA, 90068 (the “3548 Property”) in the total amount of $140,292.35,
 17       claimed for “labor, services, equipment or materials, consulting, engineering,
 18       land-use planning, and project management.”4
 19
20
      1
 21          See Notice of Appeal and Statement of Election (the “Notice”) [ECF
      No. 1]; Appellant’s Opening Br. (the “Appellant’s Brief”) [ECF No. 17].
22    References to documents filed in Crescent’s bankruptcy case, In re Crescent
      Associates, LLC, No. 2:18-bk-20654-WB, are cited herein as “BK ECF No.”
 23   followed by the document number on the bankruptcy court’s docket.
      References to documents filed in the underlying bankruptcy adversary
24    proceeding, Crescent Associates LLC v. EPCO Consultants Inc.,
      No. 2:19-ap-01199-WB, are cited herein as “ADV ECF No.” followed by the
 25   document number on the adversary proceeding docket.
      2
             See Appellee’s Reply Br. (the “Appellee’s Brief”) [ECF No. 24] at 4.
26    3
             See Claim of Mechanics Lien (3548 1/2 Property) [ADV ECF No. 27-1 at
27    ECF pp. 64–67].
      4
             See Claim of Mechanics Lien (3548 Property) [ADV ECF No. 27-2 at
28    ECF pp. 3–6].

                                                -2-
Case 2:20-cv-07298-JWH Document 28 Filed 09/07/21 Page 3 of 9 Page ID #:189




  1         In May of 2018, Crescent purchased the Properties at a foreclosure sale
  2   held after the former owners, MJK 18, LLC and ADY Properties, LLC,
  3   defaulted on loans that they received to finance their development of the
 4    Properties.5
  5         On September 12, 2018, Crescent filed a petition under Chapter 11 of the
 6    Bankruptcy Code in the U.S. Bankruptcy Court for the Central District of
  7   California,6 thereby commencing bankruptcy case No. 2:18-bk-20654-WB.7 On
  8   July 2, 2019, Crescent filed a Complaint8 against EPCO, thereby commencing
 9    adversary proceeding No. 2:19-ap-01199-WB (the “Adversary Proceeding”).
 10   Through its Complaint, Crescent sought a judicial determination of the validity,
 11   priority, or extent of the liens claimed by EPCO against the Properties pursuant
 12   to Rule 7001(2) of the Federal Rules of Bankruptcy Procedure.9
 13         Crescent moved for summary judgment in the Adversary Proceeding on
 14   April 7, 2020.10 In its Motion, Crescent identified seven potential bases for
 15   summary judgment.11 EPCO timely opposed,12 and Crescent timely replied.13
 16   The bankruptcy court conducted a hearing on June 23, 2020,14 and granted the
 17   Motion, holding that (1) EPCO did not satisfy the criteria for filing a mechanics
 18
      5
 19          Id.; see also Trustee’s Deed Upon Sale [ADV ECF No. 27-6 at ECF p. 74].
      6
             Unless otherwise indicated, all chapter and section citations refer to the
20    Bankruptcy Code, 11 U.S.C. §§ 101–1532.
      7
 21          See Chapter 11 Voluntary Pet. [BK ECF No. 1].
      8
             See Compl. (the “Complaint”) [ADV ECF No. 1].
22    9
             See id. ¶¶ 7 & 8; see also Appellee’s Brief at 4.
 23   10
             See Pl.’s Mot. for Summ. J. (the “Motion”) [ADV ECF No. 21].
      11
24           See generally id.
      12
             See Def.’s Opp’n to the Motion (the “Opposition”) [ADV ECF No. 30].
 25   13
             See Pl.’s Reply in Supp. of the Motion [ADV ECF No. 34].
26    14
             See Tr. of Proceedings Jun. 23, 2020 (the “Transcript”) [ADV ECF
      No. 38]. The Court notes that counsel for EPCO did not appear at the hearing
27    until after the bankruptcy court made its oral ruling on the Motion, and, thus,
      the bankruptcy court declined to hear further oral argument from EPCO’s
28    counsel. See id. at 17:18–18:15.

                                              -3-
Case 2:20-cv-07298-JWH Document 28 Filed 09/07/21 Page 4 of 9 Page ID #:190




  1   lien under California law;15 and (2) EPCO was judicially estopped from claiming
  2   that a debt was owed to EPCO.16 On August 6, 2020, the bankruptcy court
  3   entered a written order granting the Motion17 and concurrently entered
 4    judgment in favor of Crescent.18
  5         EPCO timely appealed the bankruptcy court’s order.19 The appeal is fully
 6    briefed, and the Court finds this matter appropriate for resolution without a
  7   hearing. See Fed. R. Bankr. P. 8019(b)(3); L.R. 7-15.
  8                                 III. JURISDICTION
 9          The bankruptcy court had jurisdiction over Crescent’s bankruptcy case
 10   and the related Adversary Proceeding, including the motion that is the subject of
 11   this appeal, pursuant to 28 U.S.C. §§ 1334 & 157(b)(2)(K). This Court has
 12   jurisdiction over this appeal under 28 U.S.C. § 158(a).
 13                                       IV. ISSUES
 14         The issues on appeal, as presented by the parties, are as follows:20
 15         1.     whether the bankruptcy court erred in finding that EPCO failed to
 16   satisfy the criteria for a mechanics lien;
 17         2.     whether the bankruptcy court erred in finding that there was no
 18   debt owing to EPCO by Crescent;
 19         3.     whether the bankruptcy court erred in its application of the judicial
20    estoppel doctrine; and
 21         4.     whether the bankruptcy court’s errors constitute clear error
22    mandating reversal of judgment.
 23
      15
24          See id. at 4:21–24 & 8:4–12:4.
      16
            See id. at 4:24–5:7 & 12:5–17:2.
 25   17
            See Order Granting Motion [ADV ECF No. 45].
26    18
            See Judgment [ADV ECF No. 46].
      19
27          See generally Notice.
      20
            See Appellant’s Brief at 2; Appellee’s Brief at 2 (agreeing with EPCO’s
28    statement of issues).

                                               -4-
Case 2:20-cv-07298-JWH Document 28 Filed 09/07/21 Page 5 of 9 Page ID #:191




  1                           V. STANDARD OF REVIEW
  2         This Court reviews a bankruptcy court’s grant of summary judgment de
  3   novo. See In re Bullion Reserve of N. Am., 922 F.2d 544, 546 (9th Cir. 1991)
 4    (citation omitted). Under that standard, the Court “must determine, viewing
  5   the evidence in the light most favorable to the nonmoving party, whether there
 6    are any genuine issues of material fact and whether the [trial] court correctly
  7   applied the relevant substantive law.” Id. (citations omitted). In other words,
  8   the Court considers “only whether summary judgment was proper, and not the
 9    precise reasoning of the trial court.” In re Gertsch, 237 B.R. 160, 166 (B.A.P. 9th
 10   Cir. 1999). “On a motion for summary judgment, all reasonable inferences are
 11   drawn in favor of the non-moving party.” In re Slatkin, 525 F.3d 805, 810 (9th
 12   Cir. 2008) (citation omitted). The Court “may affirm the grant of summary
 13   judgment on any basis supported by the record.” Id. (citation omitted).
 14                                  VI. DISCUSSION
 15   A.    Mechanics-Lien-Criteria Issue
 16         The bankruptcy court determined that Crescent was entitled to summary
 17   judgment because EPCO did not satisfy the criteria to be eligible for a mechanics
 18   lien under California law.21 EPCO contends that the bankruptcy court’s finding
 19   was erroneous.22
20          California law provides, in pertinent part, the following:
 21         A person that provides work authorized for a work of improvement,
22          including, but not limited to, the following persons, has a lien right
 23         under this chapter:
24                 (a) Direct contractor.
 25                (b) Subcontractor.
26
27    21
            See Transcript 4:21–24 & 8:4–12:4.
28    22
            See Appellant’s Brief 5–8.

                                              -5-
Case 2:20-cv-07298-JWH Document 28 Filed 09/07/21 Page 6 of 9 Page ID #:192




  1                (c) Material supplier.
  2                (d) Equipment lessor.
  3                (e) Laborer.
 4                 (f) Design professional.
  5   Cal. Civ. Code § 8400.23 California law defines the term “work” in this context
 6    to mean “labor, service, equipment, or material provided to a work of
  7   improvement.” Id. § 8048. “‘Labor, service, equipment, or material’ includes,
  8   but is not limited to, labor, skills, services, material, supplies, equipment,
 9    appliances, power, and surveying, provided for a work of improvement.” Id.
 10   § 8022. “Work of improvement” means, in relevant part, “[c]onstruction,
 11   alteration, repair, demolition, or removal, in whole or in part, of, or addition to, a
 12   building . . . .” Id. § 8050(a)(1). Put succinctly, “[a] ‘mechanic’ in this context
 13   is one who has supplied materials or labor for the improvement of real property
 14   . . . .” Howard S. Wright Construction Co. v. BBIC Investors, LLC, 136
 15   Cal. App. 4th 228, 237 (2006). The burden is on the lien claimant to establish
 16   the validity of its lien. See id. at 237–38; see also Sukut Constr., Inc. v. Rimrock CA
 17   LLC, 199 Cal. App. 4th 817, 834 (2011), superseded by statute on other grounds
 18   Cal. Civ. Code § 3060, amended by 2012 Cal. Stat. ch. 263, § 2.
 19         In its Opposition filed in the bankruptcy court, EPCO argued that the
20    services that it performed in relation to the construction of the Properties satisfy
 21   the criteria for a mechanics lien.24 In support of that argument, EPCO
22    submitted a declaration by Ben B. Safyari, the owner of EPCO, with
 23   documentary exhibits. For the reasons explained below, this Court concludes
24    that EPCO’s evidence was not sufficient to show that it was entitled to a
 25   mechanics lien.
26
      23
27          The terms set forth in Subsections (a)-(f) of Cal. Civ. Code § 8400 are
      defined in Cal. Civ. Code §§ 8014–8046.
28    24
            See Opposition 4:1–7:1.

                                                -6-
Case 2:20-cv-07298-JWH Document 28 Filed 09/07/21 Page 7 of 9 Page ID #:193




  1         Safyari testified, in pertinent part, that:
  2         EPCO is a consulting, expediting and project management firm, that
  3         has employed and contracted with licensed civil engineer, Shahriar
 4          Yadegari, who is an officer of EPCO , to perform the civil engineering
  5         services incidental to its services. EPCO is not an engineering or
 6          architectural firm.25
  7   This Court concludes, as the bankruptcy court did below, that Safyari’s
  8   testimony is “conclusory” in that it fails to explain “what it was that Safyari did
 9    and [EPCO] did with respect to the project.”26 Nor is there any apparent
 10   connection between Yadegari and the construction of the Properties. Safyari
 11   merely states that EPCO employed Yadegari to perform services incidental to
 12   EPCO’s services, but Safyari does not explain what Yadegari’s services were nor
 13   how Yadegari performed those services in relation to the construction project.
 14         Nor is the Court persuaded by EPCO’s argument—that Safyari’s
 15   testimony that EPCO incurred out-of-pocket expenses and subconsultants fees
 16   in connection with EPCO “consulting, engineering, land-use planning and
 17   project management services for the Multiview Project”27—supports a finding
 18   that EPCO qualified for a mechanics lien. The fact that EPCO incurred fees and
 19   expenses in connection with its services does not, by itself, mean that EPCO
20    qualifies for a mechanic’s lien. See Primo Team, Inc. v. Blake Construction Co., 3
 21   Cal. App. 4th 801, 810 (1992) (rejecting lien claimant’s argument that it was
22    entitled to reimbursement of funds advanced in connection with a work of
 23   improvement). Thus, in the absence of additional evidence establishing that the
24
 25
26    25
          Decl. of Ben B. Safyari in Supp. of the Opposition (the “Safyari Decl.”)
      [ADV ECF No. 32] ¶ 2.
27    26
          Transcript 11:16–18.
28    27
          Safyari Decl. ¶ 6.

                                               -7-
Case 2:20-cv-07298-JWH Document 28 Filed 09/07/21 Page 8 of 9 Page ID #:194




  1   nature of EPCO’s services qualifies it for a mechanic’s lien, the evidence
  2   showing that EPCO incurred out-of-pocket expenses is not enough.
  3         In this regard, the documentary evidence that EPCO submitted generally
 4    shows that EPCO’s “consulting” and “project management” services were
  5   administrative. For example, the majority of EPCO’s invoices state something
 6    to the effect of: “Organized/Prepared Plans, and documents for meeting with
  7   City Department of Building & Safety Officials and prepared modified
  8   Documents to obtain the building permits for the proposed Single Family
 9    Dwelling.”28 But those administrative services do not qualify as “work”
 10   performed for “a work of improvement” under the mechanic’s lien statute. See
 11   Contractors Lab. Pool, Inc. v. Westway Contractors, Inc., 53 Cal. App. 4th 152, 158–
 12   160 (1997); Primo Team, 3 Cal. App. 4th at 807–811. Indeed, even if the services
 13   that EPCO performed were generally beneficial to the project, there is no
 14   evidence showing that the services provided were “bestowed on the work of
 15   improvement within the contemplated purpose of the mechanic’s lien law.”
 16   Primo Team, 3 Cal. App. 4th at 810–811 (emphasis in original).
 17         In sum, EPCO failed to satisfy its burden to show that the services that it
 18   provided qualified as “work” (i.e., “[l]abor, service, equipment, or material,”
 19   Cal. Civ. Code § 8022) performed “for” the construction of the Properties. See
20    Cal. Civ. Code § 8400; Primo Team, 3 Cal. App. 4th at 810–811. Accordingly,
 21   this Court AFFIRMS the bankruptcy court’s grant of summary judgment in
22    favor of Crescent and against EPCO.
 23   B.    Other Issues
24          In view of the foregoing, the Court need not consider the remaining
 25   questions raised in this appeal. See In re Slatkin, 525 F.3d at 810 (the court
26
27    28
            See Def.’s Req. for Judicial Notice in Supp. of the Opposition (the
      “Opposition Evidence”) [ADV ECF No. 33] at ECF p.5; see generally id. at ECF
28    pp. 6–63 (EPCO invoices).

                                              -8-
Case 2:20-cv-07298-JWH Document 28 Filed 09/07/21 Page 9 of 9 Page ID #:195




  1   “may affirm the grant of summary judgment on any basis supported by the
  2   record”).
  3                              VII. DISPOSITION
 4          For the foregoing reasons, this Court AFFIRMS the order of the
  5   bankruptcy court granting summary judgment in favor of Crescent and against
 6    EPCO.
  7         IT IS SO ORDERED.
  8
 9    Dated: September 7, 2021
                                          John W. Holcomb
 10                                       UNITED STATES DISTRICT JUDGE
 11
 12
 13
 14
 15
 16
 17
 18
 19
20
 21
22
 23
24
 25
26
27
28

                                           -9-
